DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the present claims do not require an active drive component and achieve the claimed results only with springs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant's amendment filed 6/24/2021 have been fully considered but they have not addressed all of the informalities; additionally, applicant’s amendments to claim 6 have resulted in a new 112d rejection by making claim 6 dependent on claim 2.  Claim 6 is now rejected under 112d because the claim broadens the claim scope over claim 2 by eliminating the spring limitation.  



Claim Objections
Claims 1-14 are objected to because of the following informalities:  

In claim 1, line 14, the second instance of (d) should be changed to (e) as an earlier step (d) is also present.
In claim 2, line 1, with respect to the phrase “the heatable heat forming tip”, it is suggested that applicant replace it with “the heating tip of the boss heat forming device” in order to maintain consistency of terminology with the terms originally introduced in claim 1.
In claim 5, line 2, with respect to the phrase “the heatable heat forming tip”, it is suggested that applicant replace it with “the heating tip of the boss heat forming device” in order to maintain consistency of terminology with the terms originally introduced in claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 fails to further limit the claim because it broadens over claim 2 by eliminating the requirement of “a spring”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is suggested that applicant amend claim 6 to recite “The method of claim 1, wherein the heatable heat forming tip is biases with a force transducer or strain gauge” as previously suggested by the Examiner in the prior action for the previous version of the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (US 2017/0129062 A1) in view of Lanser (US 6,099,291).
As to claim 1, Caldwell discloses a method for plastic heat staking (see paragraph 004, disclosing “Such work piece processing devices can include devices for ultrasonic, vibration, laser, thermal, spin or infrared processing of plastics or metal where force is applied to the work piece, such as welding, staking, swaging, and cutting.  ”), which comprises the steps of: 
(a) determining a distance between the device and the part (see paragraph 0061, disclosing “The spring deflection is the amount in distance that elastic member 106 is deflected.”  See also paragraph 0059, disclosing “”When pushing against a relatively non-compliant surface, the ratio of force to position sensitivity of the servo-actuator is determined by the spring constant 
 (d) moving the heating tip of the boss heat forming device towards the boss while a proportional-integral-derivative (PID) controller (PID controller 510) decreases the power applied to the heating tip to proportionally based on a distance between the heating tip and the surface of the boss containing part (see paragraph 0064, disclosing “The force being applied to work piece 124 is calculated at 508 using equation 1 above and the force calculated at 508 input to a PID (proportional-integral-differential) controller 510.  It should be understood that alternatively a PI (proportional-integral), P (proportional) or I (integral) controller could be used.  A force set-point 512 is also input to PID controller 510.  PID controller 510 controls servo-motor 108 and thus controls the position of servo-actuator 104 based on the calculated force (calculated at 508) of elastic member 106.  It should also be understood that alternatively, any appropriate closed loop control methodology using the calculated or measured force could be used.”).
Caldwell, being directed to the control of welding and staking devices, does not further disclose the details of heat (or thermal) staking, and thus does not disclose that the distance determined is the distance of the heating tip (12) of a boss heat forming device (10) in its home 
However, Lanser discloses that the distance determined is the distance of the heating tip (punch 20) of a boss heat forming device (staking apparatus 10) in its home position and the surface of a part (first workpiece 12) containing a boss (plastic stud 16) to be heated (b) placing the boss containing part in a fixture (flat surface 42, see column 3, disclosing that “In operation, a staking cycle begins with the first and second workpieces 12, 14 positioned on a firm, flat surface 42 such that the plastic stud 16 projects upwardly through the hole 18 in the second workpiece 14 and through the central aperture 40 of the reflector 36.”) with an upper part (second workpiece 14) containing an alignment feature (hole 18) through which the boss penetrates and extends above the upper part; (c) heating the boss heat forming device tip at full power in the boss heat forming device home position (see column 3, lines 18-32, disclosing that “The infrared lamp 30 is energized for a length of time sufficient to heat the stud 16 to a temperature at which it is plastically deformable.  The required heating time depends upon the power output of the lamp 30 and the type and color of the plastic being heated.  Using a 35 watt lamp 30 and white ABS plastic, for example, it has been found that it takes approximately 15 seconds to the heat the stud 16 to 350-400.degree.  F., the temperature at which it may easily be formed.  Darker colored plastic will heat up more quickly.”; (d) moving the heatable heat forming tip towards the boss (see Lanser, column 2, lines 32-35, disclosing “A staking tool or 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the distance determined is the distance of the heating tip (12) of a boss heat forming device (10) in its home position and the surface of a part (42) containing a boss (46) to be heated (b) placing the boss containing part in a fixture (38) with an upper part (44) containing an alignment feature (48) through which the boss penetrates and extends above the upper part; (c) heating the boss heat forming device tip at full power in the boss heat forming device home position; (d) moving the heatable heat forming tip towards the boss; (d) ceasing applying power to the heating tip when the determined distance is reached by the heating tip as suggested by Lanser for the generic heat/thermal staking device in Caldwell in order to utilize a known heat staking machine which achieves an overall efficiency of approximately 80% and is economically advantageous as taught by Lanser.

As to claim 2, Caldwell as combined with Lanser discloses and makes obvious that the heatable heat forming tip is spring biased. See Caldwell paragraph 0061, disclosing “the spring deflection of elastic member 106”).  
Caldwell does not disclose a heatable heat forming tip.
Lanser, as discussed above in claim 1, makes obvious a heatable heat forming tip is present in the generic heat staking device of Caldwell.   Lanser teaches in column 4, lines 46-54, that this particular heat staking machine is beneficial because “The use of a heat lamp in a staking machine according to the present invention provides a heat source with nearly instant on/off control, thereby providing precise temperature control.  The radiant heat source heats only the stud, thus achieving an overall efficiency of approximately 80%.  Commercially available infrared lamps are relatively inexpensive and have lives on the order of 2000 hours, contributing further to the economic advantage of the the invention over the prior art.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a heatable heat forming tip is used as the generic heat staking device of Caldwell as suggested by Lanser for the generic heat/thermal staking device in Caldwell in order to utilize a known heat staking machine which achieves an overall efficiency of approximately 80% and is economically advantageous as taught by Lanser.

As to claim 3, Caldwell as combined with Lanser discloses and makes obvious that the boss heat forming device additionally contains a target distance input (the spring length or position ends) and a measuring sensor (such as position sensors 502, 504). See Caldwell, paragraph 0074, disclosing “FIG. 5 shows a control diagram of exemplar control logic 500 for 
Caldwell does not disclose obvious the device is the boss heat forming device in the generic heat staking device of Caldwell
Lanser, as discussed above in claim 1, makes obvious the boss heat forming device in the generic heat staking device of Caldwell.  Lanser teaches in column 4, lines 46-54, that this particular heat staking machine is beneficial because “The use of a heat lamp in a staking machine according to the present invention provides a heat source with nearly instant on/off control, thereby providing precise temperature control.  The radiant heat source heats only the stud, thus achieving an overall efficiency of approximately 80%.  Commercially available infrared lamps are relatively inexpensive and have lives on the order of 2000 hours, contributing further to the economic advantage of the invention over the prior art.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the boss heat forming device is used as the generic heat staking device 


As to claim 4, Caldwell discloses the determined distance, but does not disclose that the determined distance in step (a) comprises lowering the boss heat forming device from its home position to the surface of boss containing part with the boss removed. 
However, Caldwell as combined with Lanser discloses and makes obvious the determined distance in step (a) comprises lowering the boss heat forming device from its home position to the surface of boss containing part with the boss removed in the context of a heat staking device as in Lanser.  Compare Figure 1 of Lanser with Figure 2 of Lanser, which shows lowering the boss heat forming device from its home position to the surface of boss containing part with the boss removed.
Lanser teaches in column 4, lines 46-54, that this particular heat staking machine is beneficial because “The use of a heat lamp in a staking machine according to the present invention provides a heat source with nearly instant on/off control, thereby providing precise temperature control.  The radiant heat source heats only the stud, thus achieving an overall efficiency of approximately 80%.  Commercially available infrared lamps are relatively inexpensive and have lives on the order of 2000 hours, contributing further to the economic advantage of the invention over the prior art.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the determined distance in step (a) comprises lowering the boss heat 

As to claim 5, Caldwell as combined with Lanser discloses and makes obvious that the PID controller controls an amount of output power using the following formula: Output Power (%)=(Start Distance-Setpoint Distance)/Start Distance (I) wherein: (i) the Output Power is the power applied to the heating tip, (ii) the Start Distance is the determined distance in step (a); and (iii) the Setpoint Distance is the distance traveled by the heating tip.  See especially Caldwell, the formulas of Figures 5 and 6 and equation 1 in paragraphs 0041-52.  See also paragraph 0064, disclosing “FIG. 5 shows a control diagram of exemplar control logic 500 for control of servo-motor 108 of servo-elastic actuator system 102 in accordance with an aspect of the present disclosure.  Control logic 500 is illustratively implemented in controller 112.  The control logic 500 uses two position sensors 502, 504, which in an aspect are position encoders, to determine the spring deflection of elastic member 106.  Position sensors 502, 504 are located in the work piece processing device so that they are on opposite sides of elastic member 106.  By way of example and not of limitation and with reference to device 100 shown in FIG. 1, position sensor 502 senses the position of end 105 of elastic member 106 and position sensor 504 senses the position of end 107 of elastic member 106 as servo-actuator 104 moves tool device 120 into contact with work piece 124.  The difference in the positions sensed by position sensors 502, 504 is determined by summer 506 which subtracts the position sensed by position sensor 504 from the position sensed by position sensor 502 with this difference being the spring deflection of 
Additionally, as discussed in claim 1 above, Lanser discloses and makes obvious that the power that is controlled is to the heatable heat forming tip.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that that the power that is controlled is to the heatable heat forming tip as suggested by Lanser for the generic heat/thermal staking device in Caldwell in order to utilize a known heat staking machine which achieves an overall efficiency of approximately 80% and is economically advantageous as taught by Lanser.  

As to claim 6, Caldwell discloses that the spring is replaced with a force transducer or strain gauge (see force sensor 702 and the torque sensor).  See Figure 7, and paragraph 0067, disclosing “FIG. 7 shows a control diagram of control logic 700 for control of servo-motor 108 of servo-elastic actuator system 102 that is a variation of control logic 500 and only the differences will be discussed.  Control logic 700 uses a force sensor 702 to obtain the force being applied to work piece 124 instead of calculating this force based on the spring constant of elastic member 106 and the spring deflection of elastic member 106.  The force sensed by force torque sensor that senses torque applied between servo-motor 108 and actuator member 110.”

As to claim 7, Caldwell discloses a heat forming device (see paragraph 004, disclosing “Such work piece processing devices can include devices for ultrasonic, vibration, laser, thermal, spin or infrared processing of plastics or metal where force is applied to the work piece, such as welding, staking, swaging, and cutting. ”), which comprises: 
(a) a target distance input (the distance between position sensors 502 and 504), a measuring sensor (position sensor 502 and 504), and a spring (the spring deflection of elastic member 106)  (see paragraph 0061, disclosing “The spring deflection is the amount in distance that elastic member 106 is deflected.”  See also paragraph 0059, disclosing “”When pushing against a relatively non-compliant surface, the ratio of force to position sensitivity of the servo-actuator is determined by the spring constant of the material being pushed upon.”  See also paragraph 0064, disclosing “By way of example and not of limitation and with reference to device 100 shown in FIG. 1, position sensor 502 senses the position of end 105 of elastic member 106 and position sensor 504 senses the position of end 107 of elastic member 106 as servo-actuator 104 moves tool device 120 into contact with work piece 124.  The difference in the positions sensed by position sensors 502, 504 is determined by summer 506 which subtracts the position sensed by position sensor 504 from the position sensed by position sensor 502 with this difference being the spring deflection of elastic member 106.  ”); 

Caldwell, being directed to the control of welding and staking devices, does not further disclose the details of heat (or thermal) staking, and thus does not disclose that the heat forming device is a boss heat form device, or a) an elongate hollow tube (20), (b) an elongate rod (22) extending through the elongate tube to outside of the elongate tube; (c) a heatable heat forming tip (12) affixed to an end of the elongate rod housed within the elongate tube, the heatable heat forming tip energizable for its heating; or that heat forming device has a heatable heat forming tip for heating control.
However, Lanser discloses the details of heat (or thermal) staking, and discloses that the heat forming device is a boss (see plastic stud 16) heat form device, or a) an elongate hollow tube (see lower frame 26), (b) an elongate rod (carriage 24) extending through the elongate tube to outside of the elongate tube; (c) a heatable heat forming tip (see staking punch 20) affixed to an end of the elongate rod housed within the elongate tube (The staking punch 20 is metal, 


As to claim 8, Caldwell does not disclose that the elongate rod is biased with a spring (18) located within the elongate hollow tube.
However, Lanser discloses that the elongate rod is biased with a spring (coil spring 28) located within the elongate hollow tube.  See column 2, disclosing that “The staking apparatus 10 comprises a carriage 24 which is connected to the air cylinder 22 for reciprocal vertical movement relative to the workpieces 12, 14, and a lower frame 26 which remains stationary relative to the workpieces during the staking operation.  The carriage 24 slides upwardly and downwardly within the lower frame 26 to ensure proper alignment between the two components at all times.  A coil spring 28 is located between the upper surface of the frame 26 and the carriage 24.  The staking punch 20 is metal, preferably having a reflective surface finish, and is mounted to the lower end of the carriage 24.”  Lanser teaches in column 4, lines 46-54, that this particular heat staking machine is beneficial because “The use of a heat lamp in a staking machine according to the present invention provides a heat source with nearly instant on/off 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the elongate rod is biased with a spring located within the elongate hollow tube as suggested by Lanser for the generic heat/thermal staking device in Caldwell in order to utilize a known heat staking machine which achieves an overall efficiency of approximately 80% and is economically advantageous as taught by Lanser.

As to claim 9, Caldwell discloses wherein the elongated rod is biased with a force transducer or strain gauge.  See Figure 7, and paragraph 0067, disclosing “FIG. 7 shows a control diagram of control logic 700 for control of servo-motor 108 of servo-elastic actuator system 102 that is a variation of control logic 500 and only the differences will be discussed.  Control logic 700 uses a force sensor 702 to obtain the force being applied to work piece 124 instead of calculating this force based on the spring constant of elastic member 106 and the spring deflection of elastic member 106.  The force sensed by force sensor 702 is input to PID controller 510 in lieu of the force calculated at 508 in control logic 500 and control logic 700 thus also does not use position sensor 502.  Position sensor 504 is still used in the control limiting the maximum travel of servo-actuator 104.  In an aspect, force sensor 702 is a torque sensor that senses torque applied between servo-motor 108 and actuator member 110.”
Additionally, it would have been an obvious rearrangement of parts and change in size and shape to place the force transducer or strain gauge within the elongate tube.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK